Citation Nr: 0028380	
Decision Date: 10/27/00    Archive Date: 11/01/00

DOCKET NO.  99-06 631	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey


THE ISSUE

Entitlement to a higher (compensable) rating for service-
connected residuals of a left testicular varicocele.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. L. Wasser, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1987 to April 
1998.

This case comes to the Board of Veterans' Appeals (Board) 
from an October 1998 RO decision which, in pertinent part, 
granted service connection and a noncompensable rating for 
residuals of a left testicular varicocele; the veteran 
appealed for a higher rating. 


FINDING OF FACT

The veteran's service-connected residuals of a left 
testicular varicocele are manifested by pain and slight 
atrophy of the left testicle.


CONCLUSION OF LAW

The criteria for a rating higher than 0 percent for residuals 
of a left testicular varicocele are not met.  38 U.S.C.A. § 
1155 (West 1991); 38 C.F.R. §§ 3.350(a)(1);   4.115b, 
Diagnostic Code 7523 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran served on active duty in the Army from January 
1987 to April 1998.  A review of his service medical records 
shows that in May 1990, the veteran reported that he had been 
kicked in the groin as a child with resultant damage to his 
left testicle.  The examiner diagnosed a large left 
varicocele and a left inguinal hernia.   In June 1990 the 
veteran underwent a left inguinal herniorrhaphy and a left 
varicocelectomy.  A September 1990 treatment note shows that 
the veteran complained of left testicular pain when pressure 
was applied.  On examination, the left testis was mildly 
enlarged with minimal tenderness.  The pertinent diagnosis 
was status post varicocele with persistent discomfort, and 
probable thrombus.  A jock strap was prescribed.  Subsequent 
service medical records are negative for treatment of 
residuals of a varicocelectomy.  On separation medical 
examination in March 1998, the veteran's genitourinary system 
was listed as normal.  In a report of medical assessment 
dated in March 1998, the veteran stated that his left 
testicle was tender due to varicose vein removal.

At a May 1998 VA general medical examination, the veteran 
reported that ever since a left testicular varicocele 
removal, his left testicle was excessively tender to touch.  
He denied discharge and said he was not impotent.  On 
examination, the testicles were descended bilaterally.  The 
left testicle was tender to touch and not swollen.  There was 
a one-centimeter linear, well-healed ill-defined scar in the 
left pubic area.  The pertinent diagnosis was status post 
left testicular varicocele removal with chronic left 
testicular pain.

In an October 1998 decision, the RO established service 
connection for residuals of a left testicular varicocele, 
with a noncompensable rating.  The veteran appealed for a 
higher rating.

In March 1999, the RO received a statement from the veteran 
in which he asserted that his residuals of a left testicular 
varicocele were more disabling than currently evaluated.  He 
asserted that a rating between 10 and 30 percent should be 
assigned as he had left testicle pain.  He said that it was 
especially tender to touch, and that it was painful during 
sexual intercourse.  He asserted that the in-service surgery 
should not have been performed, and said that since the 
surgery the bottom of the left testicle felt flat, hard, and 
smaller than the right.

At a February 2000 VA genitourinary examination, the veteran 
complained of sharp, pounding left testicle pain once per 
month, on a level of 3/10.  He said that the pain occurred 
when walking, and interfered with sexual intercourse 
approximately once per month.  He said he did not wear any 
scrotal support.  He stated that he took Ibuprofen for the 
pain, and sometimes needed to lie down.  On examination, the 
right testis measured five centimeters, and the left measured 
four centimeters.  Both testes were of normal consistency, 
but the axis of the left testis was more horizontal.  The 
epididymal head on the left was enlarged and tender.  There 
were residual prominent veins in the left spermatic cord, and 
there were scattered scrotal angiomata.  The diagnosis was 
chronic intermittent left scrotal pain, mainly epididymal, 
status post left inguinal hernia repair and varicocele 
ligation in 1990.  The examiner opined that the pain 
interfered with sexual functioning and quality of life at a 
moderate level.  There was evidence of residual/recurrent 
varicocele with a one-centimeter discrepancy of testicular 
size.

By a statement dated in June 2000, the veteran reiterated 
many of his assertions.

By a statement dated in October 2000, the veteran's 
representative asserted that a higher rating should be 
assigned for service-connected residuals of a left testicular 
varicocele based on functional loss.

II.  Analysis

The veteran's claim for a rating higher than 0 percent for 
his service-connected residuals of a left testicular 
varicocele is well grounded, meaning plausible.  The file 
shows that the RO has properly developed the evidence, and 
there is no further VA duty to assist the veteran with his 
claim.  38 U.S.C.A. § 5107(a).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4. 

When an unlisted condition is encountered it is permissible 
to rate under a closely related disease or injury in which 
not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  38 
C.F.R. § 4.20.  The RO has rated the veteran's service-
connected residuals of a left testicular varicocele under 
38 C.F.R. § 4.115b, Diagnostic Code 7523, pertaining to 
atrophy of the testes.  Under this code, a noncompensable 
rating is assigned for complete atrophy of one testis, and a 
20 percent rating is assigned for complete atrophy of both 
testes. 

The medical evidence demonstrates that the veteran's service-
connected residuals of a left testicular varicocele are 
manifested by complaints of pain and tenderness to touch, and 
slight atrophy (a one-centimeter discrepancy) of the left 
testicle when compared with the right.  Both testes were of 
normal consistency, and the epididymal head on the left was 
enlarged and tender.  The diagnosis was chronic intermittent 
left scrotal pain, mainly epididymal.  The medical evidence 
does not demonstrate complete atrophy of one testicle, let 
alone both, and thus a higher rating is not in order under 
the criteria of Code 7523.

Special monthly compensation is not in order for the 
veteran's service-connected residuals of a left testicular 
varicocele, as the medical evidence does not show anatomical 
loss or loss of use of a testicle.  38 C.F.R. § 3.350(a)(1).  
The Board has reviewed the other diagnostic codes relating to 
the genitourinary system, but can find no basis on which to 
grant a compensable evaluation for the veteran's service-
connected residuals of a left testicular varicocele.

The Board finds that the preponderance of the evidence is 
against the claim for a compensable rating for service-
connected residuals of a left testicular varicocele.  
Consequently, the benefit-of-the-doubt rule does not apply, 
and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

A compensable rating for residuals of a left testicular 
varicocele is denied.

		
	L. W. TOBIN 
	Veterans Law Judge
	Board of Veterans' Appeals

 

